--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AGREEMENT

                     THIS PURCHASE AGREEMENT (“Agreement”) is made as of the
15th day of August 2019 by and among Sphere 3D Corp., an Ontario corporation
(the “Company”), and the Investors set forth on the signature pages affixed
hereto (each an “Investor” and collectively the “Investors”).

                    A.        The Company and the Investors are executing and
delivering this Agreement in reliance upon (i) the exemption from securities
registration afforded by the provisions of Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended, or (ii) the prospectus exemption provided by
Section 2.3 of National Instrument 45-106 – Prospectus Exemptions (“NI 45 106”),
in accordance with Schedule IV hereto; and

                    B.        The Investors wish to purchase from the Company,
and the Company wishes to sell and issue to the Investors, upon the terms and
conditions stated in this Agreement, (i) up to an aggregate of 334,000 Common
Shares (as defined below) (“Shares”), (the “Transaction”).

                    In consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

            1.        Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:0

                     “Affiliate” means, with respect to any Person, any other
Person which directly or indirectly through one or more intermediaries Controls,
is controlled by, or is under common control with, such Person.

                     “Business Day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.

                     “Canadian Investor” means an Investor that is resident in
or otherwise subject to the securities laws of a jurisdiction of Canada.

                     “Canadian Securities Laws” means the securities laws,
regulations and rules, and the blanket rulings, policies and written
interpretations of and multilateral or national instruments adopted by the
securities regulators in each of the provinces and territories of Canada.

                     “Common Share Equivalents” means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Shares, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Shares.

                     “Common Shares” means the common shares in the capital of
the Company (no par value).

                     “Company’s Knowledge” means the actual knowledge of the
executive officers (as defined in Rule 405 under the 1933 Act) of the Company,
after due inquiry.

--------------------------------------------------------------------------------

                     “Confidential Information” means trade secrets,
confidential information and know-how (including but not limited to ideas,
formulae, compositions, processes, procedures and techniques, research and
development information, computer program code, performance specifications,
support documentation, drawings, specifications, designs, business and marketing
plans, and customer and supplier lists and related information).

                     “Control” (including the terms “controlling”, “controlled
by” or “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

                     “Intellectual Property” means all of the following: (i)
patents, patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

                     “Material Adverse Effect” means a material adverse effect
on (i) the assets, liabilities, results of operations, condition (financial or
otherwise), business or prospects of the Company and its Subsidiaries taken as a
whole, or (ii) the ability of the Company to perform its obligations under the
Transaction Documents.

                     “Material Contract” means any contract, instrument or other
agreement to which the Company or any Subsidiary is a party or by which it is
bound which has been listed on Schedule II.

                     “Nasdaq” means The Nasdaq Global Market.

                     “OSC” means the Ontario Securities Commission.

                     “Person” means an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.

                     “Purchase Price” means US$1.29.

                     “SEC Filings” has the meaning set forth in Section 4.6.

                     “Securities” means the Shares.

                     “Shares” means the Common Shares to be purchased by the
Investors hereunder.

                     “Subsidiary” of any Person means another Person, an amount
of the voting securities, other voting ownership or voting partnership interests
of which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
Person.

                     “Transaction Documents” means this Agreement.

                     “1933 Act” means the Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

-2-

--------------------------------------------------------------------------------

                     “1934 Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.

            2.        Purchase and Sale of the Shares. Subject to the terms and
conditions of this Agreement, each of the Investors shall severally, and not
jointly, purchase, and the Company shall sell and issue to the Investors, the
Shares in the respective amounts set forth on Schedule I attached hereto.

            3.        Closings. Unless other arrangements have been made with a
particular Investor, upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, the
Company shall deliver to Pryor Cashman LLP, in trust, a certificate or
certificates, registered in such name or names as the Investors may designate,
representing the Shares, with instructions that such certificates are to be held
for release to the Investors only upon payment in full of the Purchase Price to
the Company by the Investors. Unless other arrangements have been made with a
particular Investor, upon such receipt by PC of the certificates issuable to an
Investor, such Investor shall promptly, but no more than one (1) Business Day
thereafter, cause a wire transfer in same day funds to be sent to the account of
the Company as instructed in writing by the Company, in an amount representing
such Investor’s payment of the Purchase Price. On the date the Company receives
the Purchase Price, the certificates evidencing the Shares shall be released to
the Investors (the “Closing”). The Closing of the purchase and sale of the
Shares shall take place at the offices of Pryor Cashman LLP, 7 Times Square, New
York, NY 10036, or at such other location and on such other date as the Company
and the Investors shall mutually agree.

            4.        Representations and Warranties of the Company. The Company
hereby represents and warrants to each Investor that:

                   4. 1        Organization, Good Standing and Qualification.
Each of the Company and its Subsidiaries is a corporation duly organized,
validly existing and in good standing (where such concept exists) under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties, in each case as described in the SEC Filings. Each of the Company
and its Subsidiaries is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.

                   4.2        Authorization. The Company has the corporate power
and authority to enter into this Agreement and has taken all requisite action on
its part, its officers, directors and shareholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.

                   4.3        Capitalization. The authorized capital of the
Company consists of an unlimited number of Common Shares, as set forth in the
SEC Filings and in the Articles of Amalgamation of the Company, as amended and
as in effect as of the date of this Agreement (the “Articles of Amalgamation”).
All of the issued and outstanding Common Shares have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable provincial, state and federal
securities law and any rights of third parties. Except as described in the SEC
Filings or described in Schedule III, all of the issued and outstanding shares
of capital stock of each Subsidiary have been duly authorized and validly issued
and are fully paid, nonassessable and free of pre-emptive rights, were issued in
full compliance with applicable provincial, state and federal securities law and
any rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim. Except as
described in the SEC Filings, no Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the Company.
Except as described in the SEC Filings or described in Schedule III, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind. Except as described or listed in the SEC Filings and warrants and purchase
agreements entered into with one or more additional investors (each an
“Additional Investor”) on or about the date hereof, there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them. Except as
described in the SEC Filings, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.

-3-

--------------------------------------------------------------------------------

                   Except as described in the SEC Filings, the issuance and sale
of the Securities hereunder will not obligate the Company to issue Common Shares
or other securities to any other Person (other than the Investors) and will not
result in the adjustment of the exercise, conversion, exchange or reset price of
any outstanding security.

                   Except as described in the SEC Filings, the Company does not
have outstanding shareholder purchase rights, a “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

                   As of August 8, 2019 and prior to giving effect to the
Transaction, there were (i) 2,543,428 Common Shares issued and outstanding, (ii)
205,687 Common Shares issuable upon exercise of outstanding warrants, (iii)
6,838 Common Shares issuable upon exercise of outstanding options and (iv)
110,653 outstanding restricted stock units.

                   4.4        Valid Issuance. The Shares have been duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and shall be free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.

                   4.5        Consents. The execution, delivery and performance
by the Company of the Transaction Documents and the offer, issuance and sale of
the Securities require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable provincial and state securities laws and
post-sale filings pursuant to applicable provincial, state and federal
securities laws which the Company undertakes to file within the applicable time
periods. Subject to the accuracy of the representations and warranties of each
Investor set forth in Section 5 hereof, and, in the case of each Canadian
Investor, Schedule IV hereto, the Company has taken all action necessary to
exempt (i) the issuance and sale of the Securities, and (ii) the other
transactions contemplated by the Transaction Documents from the provisions of
any shareholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Articles of Amalgamation or the Company’s
Bylaws, as amended and as in effect as of the date of this Agreement (the
“Bylaws”), that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including,
without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

-4-

--------------------------------------------------------------------------------

                   4.6        Delivery of SEC Filings; Business. The Company has
made available to the Investors all reports filed or furnished by the Company
pursuant to Sections 13(a), 13(e), 14 and 15(d) of the 1934 Act since July 7,
2014 (collectively, the “SEC Filings”). The SEC Filings are the only filings
required of the Company pursuant to the 1934 Act for such period. The Company
and its Subsidiaries are engaged in all material respects only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.

                   4.7        Use of Proceeds. The net proceeds of the sale of
the Shares hereunder shall be used by the Company for working capital and
general corporate purposes, as well as to fund potential acquisitions of the
stock or assets of other companies.

                   4.8        No Material Adverse Change. Since December 31,
2018, except as described in the SEC Filings, there has not been:

                                               (i)        any change in the
consolidated assets, liabilities, financial condition or operating results of
the Company from that reflected in the financial statements included in the SEC
Filings, except for changes in the ordinary course of business which have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

                                               (ii)        any declaration or
payment of any dividend, or any authorization or payment of any distribution, on
any of the capital stock of the Company, or any redemption or repurchase of any
securities of the Company;

                                               (iii)        any material damage,
destruction or loss, whether or not covered by insurance to any assets or
properties of the Company or its Subsidiaries;

                                               (iv)        any waiver, not in
the ordinary course of business, by the Company or any Subsidiary of a material
right or of a material debt owed to it;

                                               (v)        any satisfaction or
discharge of any lien, claim or encumbrance or payment of any obligation by the
Company or a Subsidiary, except in the ordinary course of business and which is
not material to the assets, properties, financial condition, operating results
or business of the Company and its Subsidiaries taken as a whole (as such
business is presently conducted and as it is proposed to be conducted);

                                               (vi)        any change or
amendment to the Articles of Amalgamation (other than in connection with the
transactions contemplated hereby) or Bylaws, or material change to any material
contract or arrangement by which the Company or any Subsidiary is bound or to
which any of their respective assets or properties is subject;

                                               (vii)        any material labor
difficulties or labor union organizing activities with respect to employees of
the Company or any Subsidiary;

                                               (viii)        any material
transaction entered into by the Company or a Subsidiary other than in the
ordinary course of business;

-5-

--------------------------------------------------------------------------------

                                               (ix)        the loss of the
services of any key employee, or material change in the composition or duties of
the senior management of the Company or any Subsidiary;

                                               (x)        the loss or, to the
Company’s Knowledge, threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

                                               (xi)        any other event or
condition of any character that has had or could reasonably be expected to have
a Material Adverse Effect.

                   4.9        SEC Filings. At the time of filing thereof, the
SEC Filings complied as to form in all material respects with the requirements
of the 1934 Act and did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

                   4.10      No Conflict, Breach, Violation or Default. The
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not (i) conflict with or result
in a breach or violation of (a) any of the terms and provisions of, or
constitute a default under the Articles of Amalgamation or the Bylaws (true and
complete copies of which have been made available to the Investors through the
EDGAR system), or (b) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company, any Subsidiary or any of their respective assets or properties, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except in the case of clauses (i)(b) and
(ii) above, such as could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.

                   4.11      Tax Matters. The Company and each Subsidiary has
prepared and filed (or filed applicable extensions therefore) all tax returns
required to have been filed by the Company or such Subsidiary with all
appropriate governmental agencies and paid all taxes shown thereon or otherwise
owed by it, other than any such taxes which the Company or any Subsidiary are
contesting in good faith and for which adequate reserves have been provided and
reflected in the Company’s financial statements included in the SEC Filings. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company and its Subsidiaries, taken as a whole. All taxes and other assessments
and levies that the Company or any Subsidiary is required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than any such taxes which the
Company or any Subsidiary are contesting in good faith and for which adequate
reserves have been provided and reflected in the Company’s financial statements
included in the SEC Filings. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened in writing against the Company or any Subsidiary
or any of their respective assets or property. Except as described in the SEC
Filings, there are no outstanding tax sharing agreements or other such
arrangements between the Company and any Subsidiary or other corporation or
entity.

                   4.12      Title to Properties. Except as disclosed in the SEC
Filings, the Company and each Subsidiary has good and marketable title to all
real properties and all other properties and assets (excluding Intellectual
Property assets which are the subject of Section 4.15 hereof) owned by it, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof by them; and except as disclosed in the SEC Filings, the
Company and each Subsidiary holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

-6-

--------------------------------------------------------------------------------

                   4.13      Certificates, Authorities and Permits. The Company
and each Subsidiary possess adequate certificates, authorities or permits issued
by appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except to the extent failure to possess such certificates,
authorities or permits could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, and neither the Company nor
any Subsidiary has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit that, if determined
adversely to the Company or such Subsidiary, could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.

                   4.14      Labor Matters.

                                 (a)         Except as set forth in the SEC
Filings, the Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

                                 (b)        (i) There are no labor complaint,
grievance, disputes or arbitration existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the Ontario Labour Relations
Board, the National Labor Relations Board or any other federal, provincial,
state or local labor commission or tribunal relating to the Company’s employees,
(iii) no demand for recognition or certification heretofore made by any labor
organization or group of employees is pending with respect to the Company and
(iv) to the Company’s Knowledge, the Company enjoys good labor and employee
relations with its employees and labor organizations.

                                 (c)        The Company is, and at all times has
been, in compliance with all applicable laws respecting employment (including
laws relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate. There are no claims pending against the Company before the Human
Rights Code, the Equal Employment Opportunity Commission or any other
administrative body or in any court asserting any violation of the Human Rights
Code, Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of
1967, 42 U.S.C. §§ 1981 or 1983 or any other federal, provincial, state or local
Law, statute or ordinance barring discrimination in employment.

                                 (d)        To the Company’s Knowledge, the
Company has no liability for the improper classification by the Company of its
employees as independent contractors or leased employees prior to each Closing.

-7-

--------------------------------------------------------------------------------

                   4.15      Intellectual Property. The Company and the
Subsidiaries own, or have obtained valid and enforceable licenses for, or other
rights to use, the Intellectual Property necessary for the conduct of the
business of the Company and the Subsidiaries as currently conducted and as
described in the SEC Filings as being owned or licensed by them, except where
the failure to own, license or have such rights could not reasonably be expected
to result in a Material Adverse Effect, individually or in the aggregate. Except
as described in the SEC Filings, (i) to the Company’s Knowledge, there are no
third parties who have or will be able to establish rights to any Intellectual
Property, except for the ownership rights of the owners of the Intellectual
Property which is licensed to the Company as described in the SEC Filings or
where such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate, (ii) there is no pending or,
to the Company’s Knowledge, threat of any, action, suit, proceeding or claim by
others challenging the Company’s or any Subsidiary’s rights in or to, or the
validity, enforceability, or scope of, any Intellectual Property owned by or
licensed to the Company or any Subsidiary or claiming that the use of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted infringes, violates or otherwise conflicts
with the intellectual property rights of any third party, and (iii) to the
Company’s Knowledge, the use by the Company or any Subsidiary of any
Intellectual Property by the Company or any Subsidiary in their respective
businesses as currently conducted does not infringe, violate or otherwise
conflict with the intellectual property rights of any third party.

                   4.16      Environmental Matters. To the Company’s Knowledge,
neither the Company nor any Subsidiary is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.

                   4.17      Litigation. There are no pending actions, suits or
proceedings against or affecting the Company, its Subsidiaries or any of its or
their properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened, except (i) as described in the SEC Filings or (ii)
any such proceeding, which if resolved adversely to the Company or any
Subsidiary, could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since January 1, 2014 has been the
subject of any action involving a claim of violation of or liability under
federal, provincial, or state securities laws or a claim of breach of fiduciary
duty. There has not been, and to the Company’s Knowledge, there is not pending
or contemplated, any investigation by the OSC (or any other Canadian securities
regulatory authority) or SEC involving the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the 1933 Act or the 1934 Act.

                   4.18      Financial Statements. The financial statements
included in each SEC Filing comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement) and present fairly, in all material respects, the
consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
(except as may be disclosed therein or in the notes thereto). Except as set
forth in the SEC Filings filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

-8-

--------------------------------------------------------------------------------

                   4.19      Insurance Coverage. The Company and each Subsidiary
maintain in full force and effect insurance coverage that is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and each Subsidiary.

                   4.20      Brokers and Finders. No Person, including, without
limitation, any Investor or any current holder of Common Shares, will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.

                   4.21      No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities.

                   4.22      No Integrated Offering. Assuming the accuracy of
the Investors’ representations and warranties set forth in Section 5 hereof,
neither the Company nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
Company security or solicited any offers to buy any security, which are or will
be integrated with this offering of the Securities hereunder in a manner that
would adversely affect reliance by the Company on Section 4(a)(2) for the
exemption from registration for the transactions contemplated hereby or would
require registration of the Securities under the 1933 Act.

                   4.23      Private Placement. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 5 hereof and, in
the case of Canadian Investors, Schedule IV hereto, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act, and, in the case of Canadian
Investors, is exempt from the prospectus requirement under applicable Canadian
Securities Laws.

                   4.24      Questionable Payments. Neither the Company nor any
of its Subsidiaries nor, to the Company’s Knowledge, any of their respective
current or former shareholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company or any Subsidiary, has, on behalf of the
Company or any Subsidiary or in connection with their respective businesses, (i)
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds, (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets, (iv) made any false or fictitious entries
on the books and records of the Company or any Subsidiary, or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

                   4.25      Transactions with Affiliates. Except as disclosed
in the SEC Filings and except as would not be required to be disclosed in the
SEC Filings, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

-9-

--------------------------------------------------------------------------------

                   4.26      Internal Controls. The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the most recently filed periodic report under the 1934
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

                   4.27      Investment Company. The Company is not required to
be registered as, and is not an Affiliate of, and immediately following each of
the Closings will not be required to register as, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

            Each of the Investors acknowledges and agrees that the Company has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 4.
Each of the Investors further acknowledges and agrees that neither the Company
nor any other Person has made any representation or warranty, expressed or
implied, as to the accuracy or completeness of any information received by any
such Investor which constitutes or may be deemed to constitute a projection,
estimate or other forecast and certain business plan information, except that
such information was prepared in good faith and based upon assumptions that the
Company believes to have been reasonable at the time such information, if any,
was provided to the applicable Investor.

            5.        Representations and Warranties of the Investors. Each of
the Investors hereby severally, and not jointly, represents and warrants to the
Company that:

                   5.1        Organization and Existence. If such Investor is a
corporation, limited partnership or limited liability company, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all requisite
corporate, partnership or limited liability company power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

                   5.2        Authorization. The execution, delivery and
performance by such Investor of the Transaction Documents to which such Investor
is a party have been duly authorized and each will constitute the legal, valid
and binding obligation of such Investor, enforceable against such Investor in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

-10-

--------------------------------------------------------------------------------

            5.3        Consents. All consents, approvals, orders and
authorizations required on the part of such Investor in connection with the
execution, delivery or performance of each Transaction Document and the
consummation of the transactions contemplated hereby and thereby have been
obtained and are effective as of the date hereof.

            5.4        Purchase Entirely for Own Account. The Securities to be
received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee, trustee, representative or agent, and not with a view
to the resale or distribution of any part thereof in violation of the 1933 Act,
and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same and has no arrangement or
understanding with any other Persons regarding the distribution of such
Securities in violation of the 1933 Act or any applicable federal, provincial or
state securities law without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal, provincial and state securities laws. Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.

            5.5        Investment Experience. Such Investor acknowledges that it
can bear the economic risk and complete loss of its investment in the Securities
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment contemplated
hereby.

             5.6        Disclosure of Information. Such Investor has had an
opportunity to receive all information related to the Company requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Securities. Such Investor acknowledges receipt of copies of the SEC Filings.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, limit or otherwise affect such Investor’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

            5.7        Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

            5.8        Legends. It is understood that, except as provided below,
certificates evidencing the Securities and any record of a book entry or
electronic issuance evidencing the Securities may bear the following or any
similar legend:

                                      (a)        “THE SECURITIES REPRESENTED
HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES HAVE
BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II) SUCH SECURITIES
MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL TO THE TRANSFEROR, THE SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT.”

-11-

--------------------------------------------------------------------------------

                                      (b)        If required by the authorities
of any state in connection with the issuance of sale of the Securities, the
legend required by such state authority, including the legend set forth in
Schedule IV hereto.

                   5.9        Accredited Investor. (i) In the case of a
non-Canadian Investor, such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act, or (ii) in the case
of a Canadian investor, has completed, executed and delivered to the Company the
form attached hereto as Schedule IV. Such Investor was not organized for the
specific purpose of acquiring the Securities and is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act. Each
Canadian Investor shall complete, execute and deliver to the Company the form
attached hereto as Schedule IV.

                   5.10      No General Solicitation. Such Investor did not
learn of the investment in the Securities as a result of any general
solicitation or general advertising.

                   5.11      Brokers and Finders. No Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon the Company, any Subsidiary or an
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

                   5.12      Prohibited Transactions. Since the such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby through the
public announcement of the Transaction, neither such Investor nor any Affiliate
of such Investor which (a) had knowledge of the transactions contemplated
hereby, (b) has or shares discretion relating to such Investor’s investments or
trading or information concerning such Investor’s investments, including in
respect of the Securities, or (c) is subject to such Investor’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has, directly or indirectly, effected or agreed to effect, or will
directly or indirectly effect, any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Shares, granted any other right (including,
without limitation, any put or call option) with respect to the Common Shares or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Shares or otherwise sought to
hedge its position in the Securities (each, a “Prohibited Transaction”). Such
Investor acknowledges that the representations, warranties and covenants
contained in this Section 5.12 are being made for the benefit of the Investors
as well as the Company and that each of the other Investors shall have an
independent right to assert any claims against such Investor arising out of any
breach or violation of the provisions of this Section 5.12.

            The Company acknowledges and agrees that each Investor has not made
any representations or warranties with respect to the transactions contemplated
by the Transaction Documents other than those specifically set forth in this
Section 5 and, in the case of each Canadian investor, Schedule IV hereto.

-12-

--------------------------------------------------------------------------------

     6.        Conditions to Closings.

                   6.1        Conditions to the Investors’ Obligations. The
obligation of each Investor to purchase the Shares is subject to the fulfillment
to such Investor’s satisfaction, on or prior to the Closing Date, of the
following conditions, any of which may be waived by such Investor (as to itself
only):

                                        (a)        The representations and
warranties made by the Company in Section 4 hereof qualified as to materiality
shall be true and correct at all times prior to and on the applicable Closing
Date as so qualified, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date as so qualified, and,
the representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

                                        (b)        The Company shall have
obtained any and all consents, permits, approvals, registrations and waivers
necessary or appropriate for consummation of the purchase and sale of the
Securities and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.

                                        (c)        The Company shall have filed
with Nasdaq a Notification Form: Listing of Additional Shares for the listing of
the Shares on Nasdaq.

                                        (d)        No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

                                        (e)        The Company shall have
delivered a certificate, executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the applicable
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b) and (d) of this Section 6.1.

                                        (f)        The Company shall have
delivered a certificate, executed on behalf of the Company by its Secretary,
dated as of the Closing Date, certifying the resolutions adopted by the Board of
Directors of the Company or any duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Amalgamation and Bylaws and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.

                                         (g)        No stop order or suspension
of trading shall have been imposed by Nasdaq, the SEC or any other governmental
or regulatory body with respect to public trading in the Common Shares.

                   6.2        Conditions to Obligations of the Company. The
Company’s obligation to (i) sell and issue the Shares is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

-13-

--------------------------------------------------------------------------------

                                 (a)        The representations and warranties
made by the Investors in Section 5 hereof and, in the case of Canadian
Investors, Schedule IV hereto, other than the representations and warranties
contained in Sections 5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the applicable Closing
Date with the same force and effect as if they had been made on and as of said
date. The Investment Representations shall be true and correct in all respects
when made, and shall be true and correct in all respects on the applicable
Closing Date with the same force and effect as if they had been made on and as
of said date. The Investors shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the applicable Closing Date.

                                 (b)        The Investors shall have delivered
the Purchase Price to the Company.

                   6.3        Termination of Obligations to Effect Closing;
Effects.

                                 (a)        The obligations of the Company, on
the one hand, and the Investors, on the other hand, to effect the Closing shall
terminate as follows:

                                               (i)        Upon the mutual
written consent of the Company and the Investors;

                                               (ii)        By the Company if any
of the conditions set forth in Section 6.2 shall have become incapable of
fulfillment, and shall not have been waived by the Company;

                                               (iii)        By an Investor (with
respect to itself only) if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor; or

                                               (iv)        By either the Company
or any Investor (with respect to itself only) the Closing has not occurred on or
prior to ________, 2019;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the applicable Closing.

                                 (b)        In the event of termination by the
Company or any Investor of its obligations to effect the Closing pursuant to
this Section 6.3, written notice thereof shall forthwith be given to the other
Investors by the Company and the other Investors shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Investors. Nothing in this Section 6.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

            7.        Covenants and Agreements.

                   7.1        Reports. The Company will furnish to the Investors
and/or their assignees such information relating to the Company and its
Subsidiaries as from time to time may reasonably be requested by the Investors
and/or their assignees; provided, however, that the Company shall not disclose
material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, in connection with the transactions
contemplated by this Agreement unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

-14-

--------------------------------------------------------------------------------

                   7.2        No Conflicting Agreements. The Company will not
take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with the Company’s obligations to
the Investors under the Transaction Documents.

                   7.3        Insurance. The Company shall not materially reduce
the insurance coverages described in Section 4.19.

                   7.4        Compliance with Laws. The Company will comply in
all material respects with all applicable laws, rules, regulations, orders and
decrees of all governmental authorities.

                   7.5        Listing of Shares and Related Matters. Promptly
following the date hereof, the Company shall take all necessary action to cause
the Shares to be listed on Nasdaq no later than the Closing Date. Further, if
the Company applies to have its Common Shares or other securities traded on any
other principal stock exchange or market, it shall include in such application
the Shares and will take such other action as is necessary to cause such Common
Shares to be so listed. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Shares on Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

                   7.6        Piggy-Back Registrations. If at any time during
the one year period following the date hereof there is not an effective
registration statement registering the resale of all of the Shares and the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Investor written notice of such determination and, if within
five calendar days after receipt of such notice, any such Investor shall so
request in writing, the Company shall include in such registration statement all
or any part of such Shares such Investor requests to be registered, subject to
customary underwriter cutbacks applicable to all holders of registration rights
and subject to the applicable terms of such registration rights.

                   7.7        Termination of Covenants. The provisions of
Sections 7.2 through 7.6 shall terminate and be of no further force and effect
on the earlier of (i) the sale or disposition of any Securities by an Investor
pursuant to Rule 144 or pursuant to any other exemption under the 1933 Act such
that the purchaser acquires freely tradable securities or (ii) any Securities of
the Investor becoming eligible to be sold without restriction pursuant to Rule
144.

-15-

--------------------------------------------------------------------------------

                   7.8        Removal of Legends. Upon the earlier of (i) the
sale or disposition of any Securities by an Investor pursuant to Rule 144 or
pursuant to any other exemption under the 1933 Act such that the purchaser
acquires freely tradable securities or (ii) any Securities of the Investor
becoming eligible to be sold without restriction pursuant to Rule 144, upon the
written request of such Investor, subject to any applicable Canadian Securities
Laws, the Company shall or, in the case of Common Shares, shall cause the
transfer agent for the Common Shares (the “Transfer Agent”) to issue replacement
certificates representing such Securities or updated or replacement records of
book entries or electronic issuances evidencing such Securities. From and after
the earlier of such dates, upon an Investor’s written request, the Company shall
promptly cause certificates or records of book-entries or electronic issuances
evidencing the Investor’s Securities to be replaced with certificates or records
of book-entries or electronic issuances, respectively, which do not bear such
restrictive legends. In addition, upon the Shares becoming eligible to be sold
without restriction pursuant to Rule 144, the Company shall (1) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate or a record of book entry or electronic issuance representing Common
Shares without legends upon receipt by such Transfer Agent of the legended
certificates or the appropriate ownership records of book-entry or
electronically issued Common Shares bearing legends, as applicable, for such
Common Shares, together with either (A) a customary representation by the
Investor that Rule 144 applies to the Common Shares represented thereby or (B) a
statement by the Investor that such Investor has sold the Common Shares
represented thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (2) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act. When the
Company is required to cause an unlegended certificate to replace a previously
issued legended certificate or an unlegended record of book-entry or electronic
issuance to replace a previously issued legended record of book-entry or
electronic issuance, if: (x) the unlegended certificate or unlegended record of
book-entry or electronic issuance is not delivered to an Investor within three
(3) Business Days of submission by that Investor of a legended certificate or
appropriate ownership records of book-entry or electronically issued Common
Shares bearing legends, as applicable, and supporting documentation to the
Transfer Agent as provided above and (y) prior to the time such unlegended
certificate or unlegended record of book-entry or electronic issuance is
received by the Investor after such three (3) Business Day period, the Investor,
or any third party on behalf of such Investor or for the Investor’s account,
purchases (in an open market transaction or otherwise) Common Shares to deliver
in satisfaction of a sale by the Investor of Common Shares represented by such
certificate or record of book-entry or electronic issuance (a “Buy-In”), then
the Company shall pay in cash to the Investor (for costs incurred either
directly by such Investor or on behalf of a third party) the amount by which the
total purchase price paid for Common Shares as a result of the Buy-In (including
brokerage commissions, if any) exceeds the proceeds received by such Investor as
a result of the sale to which such Buy-In relates. The Investor shall provide
the Company written notice together with a reasonably detailed summary
indicating the amounts payable to the Investor in respect of the Buy-In.

                   7.9       Subsequent Equity Sales. The Company shall not, and
shall use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the 1933 Act)
that will be integrated with the offer or sale of the Securities in a manner
that would require the registration under the 1933 Act of the sale of the
Securities to the Investors, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

                   7.10      Equal Treatment of Investors. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the parties to the Transaction
Documents. For clarification purposes, this provision constitutes a separate
right granted to each Investor by the Company and negotiated separately by each
Investor, and is intended for the Company to treat the Investors as a class and
shall not in any way be construed as the Investors acting in concert or as a
group with respect to the purchase, disposition or voting of Securities or
otherwise.

-16-

--------------------------------------------------------------------------------

            8.        Indemnification.

                   8.1        Indemnification. The Company agrees to indemnify
and hold harmless each Investor and its Affiliates and their respective
directors, officers, trustees, members, managers, employees and agents, and
their respective successors and assigns, from and against any and all losses,
claims, damages, liabilities and expenses (including, without limitation,
reasonable attorney fees and disbursements (subject to Section 8.2 below) and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of any representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

                    8.2 Conduct of Indemnification Proceedings. Any person
entitled to indemnification hereunder shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (a)
the indemnifying party has agreed to pay such fees or expenses, (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. The Company will not be liable to any
indemnified party under this Agreement (x) for any settlement by such
indemnified party effected without the Company’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, or (y) for any
Losses incurred by such indemnified party which a court of competent
jurisdiction determines in a final judgment which is not subject to further
appeal are solely attributable to (A) a breach of any of the representations,
warranties, covenants or agreements made by such indemnified party under this
Agreement or in any other Transaction Document or (B) the fraud, gross
negligence or willful misconduct of such indemnified party.

            9.        Miscellaneous.

                   9.1        Successors and Assigns. This Agreement may not be
assigned by a party hereto without the prior written consent of the Company or
the Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Securities in a transaction
complying with applicable securities laws without the prior written consent of
the Company or the other Investors. The provisions of this Agreement shall inure
to the benefit of and be binding upon the respective permitted successors and
assigns of the parties. Without limiting the generality of the foregoing, in the
event that the Company is a party to a merger, amalgamation, consolidation,
share exchange or similar business combination transaction in which the Common
Shares is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Common
Shares” shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

-17-

--------------------------------------------------------------------------------

                   9.2        Counterparts; Faxes. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may also be executed via facsimile, which shall be deemed an original.

                   9.3        Titles and Subtitles. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

                   9.4        Notices. Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by electronic mail, telex or telecopier, then such notice shall be deemed
given upon receipt of confirmation of complete transmittal, (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (a) receipt of
such notice by the recipient or (b) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
Business Day after delivery to such carrier. All notices shall be addressed to
the party to be notified at the address as follows, or at such other address as
such party may designate by ten days’ advance written notice to the other party:

If to the Company:

Sphere 3D Corp.
4542 Ruffner St, Suite 250
San Diego, California 92111
Attention:        Kurt Kalbfleisch, Chief Financial Officer
Fax:                    (858) 495-4267

If to the Investors:

to the addresses set forth on the signature pages hereto.

                   9.5        Expenses. The parties hereto shall pay their own
costs and expenses in connection herewith, regardless of whether the
transactions contemplated hereby are consummated. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.

-18-

--------------------------------------------------------------------------------

                   9.6        Amendments and Waivers. Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors
representing a majority of the Shares issued pursuant to this Agreement. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Securities purchased under this Agreement at the time
outstanding, each future holder of all such Securities, and the Company.

                   9.7        Publicity. Except as set forth below, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by the Company or the Investors without the prior consent of the Company
(in the case of a release or announcement by the Investors) or the Investors (in
the case of a release or announcement by the Company) (which consents shall not
be unreasonably withheld), except as such release or announcement may be
required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company or the Investors, as
the case may be, shall allow the Investors or the Company, as applicable, to the
extent reasonably practicable in the circumstances, reasonable time to comment
on the portion of such release or announcement concerning the transactions
contemplated hereby in advance of such issuance. The Company will make such
filings and notices in the manner and time required by the OSC (or any other
Canadian securities regulatory authority), the SEC or Nasdaq. The Company will
disclose the consummation of the transactions contemplated by this Agreement no
later than its next quarterly earnings release issued after the consummation of
the transactions contemplated by this Agreement.

                   9.8        Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provision hereof
prohibited or unenforceable in any respect.

                   9.9        Entire Agreement. This Agreement, including the
Exhibits and the Schedules, and the other Transaction Documents constitute the
entire agreement among the parties hereof with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
oral and written, between the parties with respect to the subject matter hereof
and thereof.

                   9.10      Further Assurances. The parties shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

                   9.11      Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial. This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York applicable to agreements made
and to be performed entirely within the State of New York (except to the extent
the provisions of the Business Corporations Act (Ontario) would be mandatorily
applicable to the issuance of the Shares. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. TO THE EXTENT ALLOWABLE UNDER APPLICABLE
LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

-19-

--------------------------------------------------------------------------------

                   9.12      Independent Nature of Investors’ Obligations and
Rights. The obligations of each Investor under any Transaction Document are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document. The decision of each
Investor to purchase Securities pursuant to the Transaction Documents has been
made by such Investor independently of any other Investor. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. Each Investor has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

[Signature page follows]

-20-

--------------------------------------------------------------------------------

                   IN WITNESS WHEREOF, the parties have executed this Agreement
or caused their duly authorized officers to execute this Agreement as of the
date first above written.

The Company: SPHERE 3D CORP.               By: _________________________   Name:
Peter Tassiopolos   Title: Chief Executive Officer


--------------------------------------------------------------------------------


The Investors: _______________________________________________________       By:
____________________________________________________   Name:   Title: Address
for Notice:     _______________________________________________________  
_______________________________________________________  
_______________________________________________________       Phone:
_________________________________________________      
Email:__________________________________________________     Investor Aggregate
Purchase Price: US$ ___________________________________________________


--------------------------------------------------------------------------------

Schedule I

Purchase and Sale of Shares

Name Number of Shares Aggregate Purchase Price    

US$

 


--------------------------------------------------------------------------------

Schedule II

Material Contracts

As set forth in the Company’s SEC Filings

--------------------------------------------------------------------------------

Schedule III

n/a

--------------------------------------------------------------------------------

Schedule IV

Special Conditions for Canadian Investors

This Schedule IV, including Annex IV-1 annexed hereto, are to be completed and
executed by any Investor who is a Canadian Investor, being an Investor resident
in or otherwise subject to the securities laws of a jurisdiction of Canada. This
Schedule IV, including Annex IV-1 annexed hereto, forms part of the Purchase
Agreement to which it is attached (the “Agreement”) and the Investor is
otherwise subject to the terms and conditions specified in such Agreement. Terms
not otherwise defined herein have the meanings attributed to them in the
Agreement.

1.          Acknowledgments of the Investor The Investor acknowledges that:

            (a)        AN INVESTMENT IN THE SECURITIES IS NOT WITHOUT RISK AND
THE INVESTOR MAY LOSE ITS ENTIRE INVESTMENT;

            (b) The Company may complete additional financings in the future in
order to develop the business of the Company and fund its ongoing development,
and such future financings may have a dilutive effect on current securityholders
of the Company, including the Investor;

            (c)        The offer, sale and issuance of the Securities is exempt
from the prospectus requirements of Canadian Securities Laws and, as a result:
(i) the Investor may not receive information that would otherwise be required
under Canadian Securities Laws or be contained in a prospectus prepared in
accordance with Canadian Securities Laws, (ii) the Investor is restricted from
using most of the protections, rights and remedies available under Canadian
Securities Laws, including statutory rights of rescission or damages , and (iii)
the Company is relieved from certain obligations that would otherwise apply
under Canadian Securities Laws;

            (d)        No prospectus has been filed with any Regulator in
connection with the Transaction and no Regulator has made any finding or
determination as to the merit for investment in, or made any recommendation or
endorsement with respect to, the Securities. As used in this Schedule,
“Regulator” means (i) any governmental or public entity department, court,
commission, board, bureau, agency or instrumentality, (ii) any
quasi-governmental, self-regulatory or private body exercising any regulatory
authority and (iii) any stock exchange;

            (e)        The Company is required to file a report of trade with
all applicable Regulators containing personal information about Investors of the
Securities. This report of trade will include the full name, residential address
and telephone number of each Investor, the number and type of Securities
purchased, the total purchase price paid for such Securities, the date of the
Closings and the prospectus exemption relied upon under Canadian Securities Laws
to complete such purchase. In Ontario, this information is collected indirectly
by the OSC (or any other Canadian securities regulatory authority) under the
authority granted to it under, and for the purposes of the administration and
enforcement of, the securities legislation in Ontario. Any Investor may contact
the Administrative Support Clerk at the OSC (or any other Canadian securities
regulatory authority) at Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario, M5H 3S8 or by telephone at (416) 593-3684 for more information
regarding the indirect collection of such information by the OSC (or any other
Canadian securities regulatory authority). The Company may also be required
pursuant to Canadian Securities Laws to file this Agreement on SEDAR. By
completing this Agreement, the Investor authorizes the indirect collection of
the information described in this Section 1(e) by all applicable Regulators and
consents to the disclosure of such information to the public through (i) the
filing of a report of trade with all applicable Regulators and (ii) the filing
of this Agreement on SEDAR.

--------------------------------------------------------------------------------

            (f)        The Securities are being offered on a “private placement”
basis and will be subject to resale restrictions under Canadian Securities Laws,
and the Company may make a notation on its records or give instructions to any
transfer agent of the Shares in order to implement such resale restrictions;

            (g)        The physical certificates representing the Securities
(and any replacement certificate issued prior to the expiration of the
applicable hold periods), if any, will bear a legend in accordance with Canadian
Securities Laws in substantially the following form and, in the event that no
physical certificates are issued, the below constitutes written notice of the
legend restriction under applicable Canadian Securities Laws:

“UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THIS SECURITY TO OR FOR THE BENEFIT OF A CANADIAN
PURCHASER UNTIL THE DATE THAT IS FOUR MONTHS AND A DAY AFTER _________ 2019.”

2.          Representations and Warranties of the Investor

            The Investor represents and warrants as follows to the Company at
the date of this Agreement and at each Closing Date and acknowledges and
confirms that the Company is relying on such representations and warranties in
connection with the offer, sale and issuance of the Securities to the Investor:

            (a)        THE INVESTOR HAS KNOWLEDGE IN FINANCIAL AND BUSINESS
AFFAIRS, IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE
SECURITIES, AND IS ABLE TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT EVEN IF THE
ENTIRE INVESTMENT IS LOST;

            (b)        The Investor has not been provided with a prospectus, an
offering memorandum or any other document in connection with its subscription
for Securities and the decision to subscribe for Securities and execute this
Agreement has not been based upon any verbal or written representation made by
or on behalf of the Company or any employee or agent of the Company;

            (c)        The distribution of the Securities has not been made
through, or as a result of, and is not being accompanied by, (i) a general
solicitation, (ii) any advertisement including articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television , or (iii) any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

            (d)        The Investor is eligible to purchase the Securities
pursuant to an exemption from the prospectus requirements of Canadian Securities
Laws. The Investor has completed and delivered to the Company the Canadian
Investor Certificate annexed to this Schedule IV as Annex IV-1, evidencing the
Investor's status and criteria for reliance on the relevant prospectus exemption
under Canadian Securities Laws and: (i) confirms that it complies with the
criteria for reliance on the prospectus exemption and the truth and accuracy of
all statements made in such certificate as of the date of this Agreement and as
of each Closing Date; (ii) understands that the Company is required to verify
that the Investor satisfies the relevant criteria to qualify for the prospectus
exemption; and (iii) may be required to provide additional information or
documentation to evidence compliance with the prospectus exemption.

--------------------------------------------------------------------------------

            (e)        The Investor is resident of a province of territory of
Canada, and, where required, is purchasing the Securities as principal;

            (f)        The Investor has been independently advised as to and is
aware of the resale restrictions under Canadian Securities Laws with respect to
the Securities;

            (g)        The Investor has obtained such legal and tax advice as it
considers appropriate in connection with the offer, sale and issuance of the
Securities and the execution, delivery and performance by it of this Agreement
and the transactions contemplated by the Transaction Documents. The Investor is
not relying on the Company, its affiliates or its counsel in this regard;

            (h)        None of the funds that the Investor is using to purchase
the Securities are to the knowledge of the Investor, proceeds obtained or
derived, directly or indirectly, as a result of illegal activities;

            (i)        No Person has made any oral or written representations to
the Investor: (i) that any Person will resell or repurchase; (ii) that any
Person will refund the purchase price of the Securities; or (iii) as to the
future value or price of any of the Securities;

            (j)        The funds representing the aggregate Purchase Price
advanced by the Investor are not proceeds of crime as defined in the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”).
To the Investor's knowledge none of the subscription funds to be provided by the
Investor (i) have been or will be derived from or related to any activity that
is deemed criminal under the laws of Canada or any other applicable
jurisdiction, or (ii) are being tendered on behalf of a person or entity (A)
with whom the Company would be prohibited from dealing with under applicable
money laundering, terrorist financing, economic sanctions, criminal or other
similar laws or regulations or (B) who has not been identified to the Investor.
The Investor acknowledges that the Company may in the future be required by law
to disclose the Investor's name and other information relating to this Agreement
and the Investor's subscription hereunder, on a confidential basis pursuant to
the PCMLTFA or other laws or regulations and shall promptly notify the Company
if the Investor discovers that any of the foregoing representations ceases to be
true, and to provide the Company with appropriate information in connection
therewith.

3.         Covenants of the Investor

            (a)        The Investor will comply with Canadian Securities Laws
concerning the subscription, purchase, holding and resale of the Securities and
will consult with its legal advisers with respect to complying with resale
restrictions under Canadian Securities Laws with respect to the Securities.
Resale restrictions may apply to resales of the Securities outside of Canada.

            (b)        The Investor will execute, deliver, file and otherwise
assist the Company in filing any reports, undertakings and other documents
required under Canadian Securities Laws in connection with the offer, sale and
issuance of the Securities.

4.         Language

            The Investor confirms its express wish that this Agreement
(including all Schedules and Annexes), the Transaction Documents and all related
documents be drafted in English. L’acquéreur confirme sa volonté expresse que la
présente convention (y compris toutes les annexes et tous les appendices), les «
Transaction Documents » décrits à la présente convention, ainsi que tous les
documents et contrats s'y rapportant directement ou indirectement soient rédigés
en anglais.

--------------------------------------------------------------------------------


The Investor: [___________________________]               By:
__________________________________________________________   Name:   Title:    
          [Annex IV-1 on next page]


--------------------------------------------------------------------------------

Annex IV-1

Canadian Investor Certificate
(annex to Schedule IV (Special Conditions for Canadian Investors))


TO:        SPHERE 3D CORP. (THE “ISSUER”)

I. REPRESENTATIONS AND WARRANTIES

Reference is made to the Purchase Agreement between, the Issuer and the
undersigned (referred to herein as the “Investor”) dated as of the date hereof
(the “Agreement”). Upon execution of this Canadian Investor Certificate by the
Investor, this Canadian Investor Certificate shall be incorporated into and form
a part of the Agreement with respect to such Investor. Terms not otherwise
defined herein have the meanings attributed to them in the Agreement (including
Schedule IV thereto) and in National Instrument 45-106 – Prospectus and
Registration Exemptions (“NI 45-106”). All monetary references in this Annex
IV-1 are in Canadian dollars.

In connection with the purchase of the Securities by the Investor, the Investor
hereby represents, warrants and certifies to the Issuer that the Investor:

  (i)

is purchasing the Securities as principal;

        (ii)

is resident in or is subject to the laws of the Province or Territory of (check
one):


[ ] Alberta [ ] Northwest Territories [ ] Prince Edward Island       [ ] British
Columbia [ ] Nova Scotia [ ] Quebec       [ ] Manitoba [ ] Nunavut [ ]
Saskatchewan       [ ] Newfoundland and Labrador [ ] Ontario [ ] Yukon       [ ]
New Brunswick    


  (iii)

has not been provided with any offering memorandum in connection with the
purchase of the Securities; and

        (iv)

is an “accredited investor” (as defined in NI 45-106), and falls within the
category(ies) of accredited investor (check all applicable exemptions):


  [ ] 1. a financial institution,           [ ] 2.

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

  [ ] 3.

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

  [ ] 4.

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer,

  [ ] 5.

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d),

  [ ] 6.

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),


--------------------------------------------------------------------------------


  [ ] 7.

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada,

  [ ] 8.

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec,

  [ ] 9.

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

  [ ] 10.

a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada,

  [ ] 11.

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000,

 

[ ] - Please mark to indicate that you have returned an executed copy of Form
45-106F9 (attached to this Certificate)

  [ ] 12.

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,

  [ ] 13.

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

 

[ ] - Please mark to indicate that you have returned an executed copy of the
Risk Acknowledgement Form 45-106F9 (attached to this Certificate)

  [ ] 14.

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

 

[ ] - Please mark to indicate that you have returned an executed copy of the
Risk Acknowledgement Form 45-106F9 (attached to this Certificate)

  [ ] 15.

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (m),

  [ ] 16.

an investment fund that distributes or has distributed its securities only to


  (i)

a person that is or was an accredited investor at the time of the distribution,

        (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 (Minimum amount investment) of NI 45-106, or 2.19 (Additional
investment in investment funds) of NI 45-106, or

        (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 (Investment fund reinvestment) of NI 45-106,


  [ ] 17.

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,

  [ ] 18.

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,


--------------------------------------------------------------------------------


  [ ] 19.

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

  [ ] 20.

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

  [ ] 21.

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

  [ ] 22.

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

  [ ] 23.

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,

  [ ] 24.

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor,

  [ ] 25.

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

AS USED IN THIS ANNEX IV-1, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

"control person" means

in Ontario, Alberta, Newfoundland and Labrador, Nova Scotia and Saskatchewan:

  (a)

a person or company who holds a sufficient number of the voting rights attached
to all outstanding voting securities of an issuer to affect materially the
control of the issuer, and, if a person or company holds more than 20 per cent
of the voting rights attached to all outstanding voting securities of an issuer,
the person or company is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer, or

        (b)

each person or company in a combination of persons or companies, acting in
concert by virtue of an agreement, arrangement, commitment or understanding,
which holds in total a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, and, if a combination of persons or companies holds more than 20 per
cent of the voting rights attached to all outstanding voting securities of an
issuer, the combination of persons or companies is deemed, in the absence of
evidence to the contrary, to hold a sufficient number of the voting rights to
affect materially the control of the issuer;

in British Columbia and New Brunswick:

--------------------------------------------------------------------------------


  (a)

a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

        (b)

each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;]

in Prince Edward Island, Northwest Territories, Nunavut and the Yukon:

  (a)

a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, and if a person holds more than 20% of the voting rights attached to
all outstanding voting securities of an issuer, the person is deemed, in the
absence of evidence to the contrary, to hold a sufficient number of the voting
rights to affect materially the control of the issuer, or

        (b)

each person in a combination of persons acting in concert by virtue of an
agreement, arrangement, commitment or understanding, who holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer, and if a
combination of persons holds more than 20% of the voting rights attached to all
outstanding voting securities of an issuer, the combination of persons is
deemed, in the absence of evidence to the contrary, to hold a sufficient number
of the voting rights to affect materially the control of the issuer;

in Quebec:

  (a)

a person that, alone or with other persons acting in concert by virtue of an
agreement, holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer. If the person, alone or with other persons acting in concert by
virtue of an agreement, holds more than 20% of those voting rights, the person
is presumed to hold a sufficient number of the voting rights to affect
materially the control of the issuer; and

in Manitoba

  (a)

a person or company who holds a sufficient number of the voting rights attached
to all outstanding voting securities of an issuer to affect materially the
control of the issuer,

        (b)

each person or company, or combination of persons or companies acting in concert
by virtue of an agreement, arrangement, commitment or understanding, that holds
in total a sufficient number of the voting rights attached to all outstanding
voting securities of an issuer to affect materially the control of the issuer,
or

        (c)

a person or company, or combination of persons or companies, that holds more
than 20% of the voting rights attached to all outstanding voting securities of
an issuer, unless there is evidence that the holding does not affect materially
the control of the issuer;


--------------------------------------------------------------------------------

"director" means

  (a)

a member of the board of directors of a company or an individual who performs
similar functions for a company, and

        (b)

with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

"eligibility adviser" means

  (a)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

        (b)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not


  (i)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons (as such term
is defined in applicable securities legislation), and

        (ii)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons (as such term is defined in applicable securities
legislation) within the previous 12 months;

"executive officer" means, for an issuer, an individual who is

  (a)

a chair, vice-chair or president,

        (b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

        (c)

performing a policy-making function in respect of the issuer;

"financial assets" means

  (a)

cash,

        (b)

securities, or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"financial institution" means,

  (a)

other than in Ontario,


--------------------------------------------------------------------------------


  (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act,

        (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada; or

        (iii)

a Schedule III bank,


  (b)

and in Ontario,

          (i)

a bank listed in Schedule I, II or III to the Bank Act (Canada);

          (ii)

an association to which the Cooperative Credit Association Act (Canada) applies
or a central cooperative credit society for which an order has been made under
subsection 473(1) of that Act; or

          (iii)

a loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative
or credit union league or federation that is authorized by a statute of Canada
or Ontario to carry on business in Canada or Ontario, as the case may be.

"founder" means, in respect of an issuer, a person who,

  (a)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

        (b)

at the time of the distribution or trade is actively involved in the business of
the issuer;

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

"investment fund" has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure;

"person" includes

  (a)

an individual,

        (b)

a corporation,

        (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

        (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;


--------------------------------------------------------------------------------

“offering memorandum” means a document, together with any amendments to that
document, purporting to describe the business and affairs of an issuer that has
been prepared primarily for delivery to and review by a prospective purchaser so
as to assist the prospective purchaser to make an investment decision in respect
of securities being sold in a distribution to which section 53 of the Securities
Act (Ontario) would apply but for the availability of one or more exemptions
contained in Ontario securities laws, but does not include a document setting
out current information about an issuer for the benefit of a prospective
purchaser familiar with the issuer through prior investment or business
contacts,

"related liabilities" means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

        (b)

liabilities that are secured by financial assets;

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

"spouse" means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

        (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

Interpretation

In this Annex IV-1, a person (first person) is considered to control another
person (second person) if

  (a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

        (b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership, or

        (c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.


--------------------------------------------------------------------------------

Certified at ________________________this, ____________________________.

______________________________________________________________________ By:
______________________________________________________________________ Witness
Name:   Title:


--------------------------------------------------------------------------------

Form 45-106F9
Form for Individual Accredited Investors


WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this
investment.


SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITYHOLDER 1. About your
investment

Type of securities: Common Shares Issuer: Purchased from: Sphere 3D Corp.  
SECTIONS 2 TO 4 TO BE COMPLETED BY THE INVESTOR 2. Risk acknowledgement  

This investment is risky. Initial that you understand that:
Your
initials Risk of loss – You could lose your entire investment of:

Liquidity risk – You may not be able to sell your investment quickly – or at
all.   Lack of information – You may receive little or no information about your
investment.   Lack of advice – You will not receive advice from the salesperson
about whether this investment is suitable for you unless the salesperson is
registered. The salesperson is the person who meets with, or provides
information to, you about making this investment. To check whether the
salesperson is registered, go to www.aretheyregistered.ca.    3. Accredited
investor status    You must meet at least one of the following criteria to be
able to make this investment. Initial the statement that applies to you. (You
may initial more than one statement). The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your
initials •            Your net income before taxes was more than C$200,000 in
each of the 2 most recent calendar years, and you expect it to be more than
C$200,000 in the current calendar year.
              (You can find your net income before taxes on your personal income
tax return.)       Your
initials •            Your net income before taxes combined with your spouse’s
was more than C$300,000 in each of the 2 most recent calendar years, and you
expect your combined net income
              before taxes to be more than C$300,000 in the current calendar
year.    •            Either alone or with your spouse, you own more than C$1
million in cash and securities, after subtracting any debt related to the cash
and securities.    •            Either alone or with your spouse, you have net
assets worth more than C$5 million. (Your net assets are your total assets
(including real estate) minus your total debt.)   

4. Your name and your signature By signing this form, you confirm that you have
read this form and you understand the risks of making this investment as
identified in this form. First and last name (please print):


--------------------------------------------------------------------------------


Signature: Date:

SECTION 5 TO BE COMPLETED BY THE SALESPERSON 5. Salesperson information      
First and last name of salesperson (please print):

Telephone: Email:

Name of firm (if registered): SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING
SECURITY 6. For more information about this investment, contact: Sphere 3D Corp.
           For more information about prospectus exemptions, contact your local
securities regulator.          You can find contact information at
www.securities-administrators.ca.


--------------------------------------------------------------------------------